 UNITED STOCKYARDS CORPSioux CityStockyards,Division of United Stock-yards CorporationandUnited Food and Com-mercialWorkers InternationalUnion,AFL-CIO, Local No 176 Case 18-CA-10063February 28, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFTAND HIGGINSOn June 28,1988,Administrative Law JudgeWilliam L Schmidt issued the attached decisionThe General Counsel filed exceptions and a sup-porting brief,and the Respondent filed a brief inanswer to the General Counsel's exceptionsThe NationalLaborRelations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecision and OrderThe judge found that the Respondent did notviolate Section 8(a)(5) and(1) of theAct by deny-ing the Union's request for certain financial infor-mation,and by thereafter unilaterally changing itsemployees'terms and conditions of employmentafter declaring an impasse in its negotiations withtheUnion The General Counsel has excepted tothese findingsWe find merit in the exceptions 1The question of whether the Respondent herewas obligated to furnish the Union with the re-quested information turns on whether the Respond-ent, either through words or conduct,conveyed tothe Union during negotiations that its proposal toeliminate the guaranteed workweek benefit for em-ployees was based on its financial inability to con-tinue providing the benefit If the Respondent'sproposal was based on a claimed inability to pay,then the Union was entitled to the information requestedNLRB v Truitt Mfg Co,351US 149(1956),AtlantaHilton& Tower,271NLRB 1600(1984)The Respondent asserts,and thejudge found,that the proposal to eliminate the guaranteed 5 dayworkweek was basedon efficiencyconsiderationsand not on a claim of inability to pay,and that itwas, therefore,under no obligation to furnish theUnion with the information requestedThe record,however,does not support such a finding Rather,the Respondent'sconduct at the bargaining table,when viewed in its entirety,shows that the Re-i In % ew ofour decisionherewe find it unnecessary to pass on thejudge s remarks in fn 2 of his decision concerning the possible application of the EqualAccessto JusticeAct to thefacts of this caseIspondent sought to justify its contract proposal toeliminatethe workweekguaranteeby a claim of fi-nancial hardshipThe record reveals that on December 12, 1986,prior to the expiration of their contract on January25, 1987,2 the Respondent and the Unionbegan ne-gotiations for a new contract 3 At that first bar-gaining session,theRespondent's attorney andprincipalnegotiator,Soren Jensen,4 informedUnion Representative Frank Jackson that the Re-spondent would not sign any more agreements contaming a guaranteed workweek, a benefit availableto employees under their still-current agreement 5According to Jackson, Jensen sought to justify thecontract demands by stating that the livestock mar-ketswere down and that the Respondent was"losing moneynot making any money "s Fol-lowing thatmeeting, Jensenprovided Jackson withtheRespondent'swritten contract proposals thatincorporated the above-proposed changesAt the January 12 bargaining session Jackson in-formed Jensen that the Union needed proof thatthe Respondent was losing money in light of itsdemand for the elimination of the guaranteedworkweek and the attendant effect it would haveon other employee benefits Jackson then handedJensen a letter requesting specific financial informa-tion from the Respondent7Jensenreplied that2All dates are in 1987 unless otherwise indicated' The parties held four additional bargaining sessions on January 12February 7 and 13 and March 24 Jensen had been retainedby theRespondent s parent corporationUnited StockyardsCorporation to bargain on the Respondents behalfduring the latter s contract negotiations with the Union as well as onbehalf of otherstockyardoperations whose employees were representedby the Unions sister locals5 The guaranteed workweekprovision of theparties contractprovidedthat an employee scheduled to work at the start of the weekwas assuredof 40 hours of work thatweek unless voluntarily absent The guaranteedworkweek affectedother employeebenefits such as pensions and vacationswhich werebasedon thenumber of hoursworked by an employeeJensen further informedJackson that the Respondent also wanted toremove the extensive restrictions in the contract on subcontracting andthe performanceof unit workby supervisors6According to JacksonJensen repeated this claim throughout the negotiations Jensen denied having made the losing money statements attnbuted to him by Jackson or having defended the proposals on theground that the Respondent was in a diminishedfinancialconditionpleadingpovertylosing profits or in danger of goingout ofbusiness orbankruptThe judgeimplicitly credited Jackson s testimony that Jensenmade the remarksfor he found thatJensen s statements that the SiouxCity operationwas unprofitable or was losingmoney cannot be read literallyrThe Unionrequested that the Respondent furnish itwith the followmg information for the previous3 years Federal incometax returns andauditreports (including balance sheets income statements and changes infinancial position)and any otherdocumentsbooks and records thatwouldseparatelyshow (1) the total bargaining unit labor costs and thecost ofnonbargaining unit labor includingsupervisoryand other management salaryand benefits (2) totalincome from sales or fees(3) overheadand other administrative costs and(4) interest on financial charges293 NLRB No 1 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhile the Respondent was willing to provide theUnion with some information, it would not "openitsbooks" to the Union, as Jensen believed wouldbe required by the information request Jensen alsostated that the Respondent was not pleading poverty or going bankrupt, but that because of reducedlivestock receipts, its Sioux City Stockyard oper-ation was not profitable He further indicated thatthe Respondent did not believe it was wise to pro-vide any pay increasesJensen formally replied to the Union's information request by letter dated January 15 In theletter he expressed the Respondent's willingness toprovide the Union only with information pertainingto payroll and other costs associated with the bargaining unitmembersHe declined, however, toprovide the Union with the other requested infor-mation because the Respondent did not considerthe information to be either appropriate or neces-sary for collective bargaining, and because the Respondent allegedly had not "pled poverty" orsought any special treatment from the Union con-cerning the stockyard operation The letter repeat-ed Jensen's claim that the Sioux City stockyard op-eration was unprofitableAt the February 7 bargaining session the Re-spondent's president, Donald Bales, told the Unionthat if the status quo were maintained, the Re-spondent would not be able to maintain 28 peopleon the payroll," pay its taxes, and maintain theupkeep on the stockyardsDuring this session,Jensen advised the Union that the Respondent's position on the guarantee would not change even if astrike should occur, and that the Respondent wasmaking money only on real estate investmentsJackson remarked that he wished he could believethe Respondent was in "that bad of shape "During the February 13 meeting, Jackson in-formed Jensen that he had read the Respondent'sannualreport and that the figures indicated the Respondent could operate with a guarantee Jensenreplied that the Respondent would no longer oper-ate in that manner Following discussion over thehours needed by employees to obtain benefits,Jackson remarked that the Respondent's proposalwas worse than he thought Jensen replied that thecondition of the business was worse than hethought and stated that "we have to go out of busi-ness or change the way we're doing business "9In support of his finding that the Respondent'sproposal to eliminate the guaranteed workweekwas not based on a plea of poverty, the judgerelied, for the most part, on the fact that the Re-spondent's parent corporation, United StockyardsCorporation,was a profitable operation, whichwould have rendered an alleged claim of povertyby the Respondent indefensible, that Jackson wasfully aware of United's profitability, that it wasUnited that proposed elimination of the guaranteedworkweek, and that the Respondent had repeatedlyasserted that it was not pleading poverty In thisregard,Bales' remarks,which thejudgefound"troubling,"were accorded little weight by thejudge because he found they were inconsistentwith United's overall financial picture at that timeThe judge, in our view, erred in his finding concerningBales'remarks, and in relying on United'scorporate profitability to conclude that no plea ofpoverty was made by the Respondent As to Bales'remarks, the record and, in particular, the hand-written notes that were received in evidence con-taining statements made during bargaining sessionsindicate that Bales was referring to the financialcondition of the Respondent, and not its parentcorporation,when he made his remarks Further,although Jensen may have been sent by United tonegotiate on the Respondent's behalf, it is the Re-spondent, and not United, that has the collective-bargaining relationship with the Union, and whowould be bound to any agreement reached withthe Union 10 It is the Respondent's financial condi-tion, and not United's that, as found below, wasplaced in issue by the remarks made by bothJensen andBalesduring contract negotiations 11Under these circumstances, we find, contrary tothe judge, that United's corporate profitability is oflittle or no relevance here, and thatBales'remarksare indeed relevant to the question whether the Re-spondent asserted an inability to pay during contract negotiationsFurther, despite the Respondent's contrary asser-tions, it is clear from the above that the Respondent repeatedly attempted to portray to the Unionthat its stockyard operation was in a poor financialstateThe Board has stated that no "magic words"are needed to find that a claim of financial hardshipisbeing invoked by an employer concerning its8There were 28 unit employees then employed at the Respondent sstockyards8On March 11 Bales informed the Union that the Respondent beheved that an impasse in negotiations existed and that on March 16 itwould implement the terms and conditions proposed by the Respondentin the negotiationsOn March 16 the Respondent implemented its proposalsBy letter dated March 20 the Union protested the Respondentsdeclaration of impasse10 SeeTeleprompterCorp227 NLRB705 (1977)enfd570 F2d 4 (1stCir 1977)" Further the fact that the proposal to eliminate the workweek guarantee may have been initiated by United rather than by the Respondentisin our view of no consequence here It is the Respondent that repeatedly sought to justify its need to eliminate that benefit for its unit employees by relying on the allegedly poor financial condition of its stockyard operation UNITED STOCKYARDS CORPbargainingstance 12It is sufficient if the employ-er'swords and conduct specifically link its bargain-ing position to economic hardship Here, the state-ments by Jensen and Bales were made concerningtheir insistence that the workweek guarantee beeliminatedFurther, their comments-in particularJensen's repeated remarks that the Respondent waslosingmoney, not making any money, that the con-dition of the business was worse than anticipated,and that it would go out of business unless changeswere made, together with Bales' remark that underthe status quo the Respondent would not bo able tomaintainthe 28 unit employees on the payroll, payits taxes,and maintainthe upkeep on the stock-yards-indicate that it was the allegedly poor fi-nancial condition of its stockyard operation, causedby a purported decline in livestock receipts, ratherthan a claimed need for a more efficient operation,that formed the basis for the Respondent's demandto do away with the guaranteed workweek 13Accordingly,we find that the Respondent, bylinking its contract proposal to the weakened finan-cialconditionof its stockyard operation,wasmaking a claim of inability to pay and was, there-fore, obligated underTruittto furnish the Unionwith the requested financial information In failingto do so, the Respondent violated Section 8(a)(5)and (1) of the Act, as alleged Further, the Re-spondent's refusal to bargain in good faith by notproviding the Union with the requested informa-tion meant that no genuine impasse was reached inthe negotiations between the parties 14 Consequent-ly, the Respondent was not free to unilaterally im-plement the changes it made in its employees'wages and other terms and conditions of employ-mentIn doing so the Respondent violated Section8(a)(5) and (1) of the ActCONCLUSIONS OF LAW1By failing and refusingto provide the Unionwithrequestedfinancialinformationnecessary andrelevant for collective-bargainingpurposes, the Re-12Clemson Bros290 NLRB 943(1988)Atlanta Hilton & Towersupraat 1602 Although inAtlantaHiltonthe Board concluded that the employer had not plead poverty it did so because the employers generalreferences to the economy and to its vacancy rate were insufficient toconstitute a plea of inability to pay and because a letter by the union tothe employer indicated that the latter had claimed that it was unwillingrather than unable to meet the union s demands However the facts inthis case as described above clearly indicate that the Respondent hereunlike the employer inAtlantaHiltonsought to justify its contract proposal on its financial inability to continue providing employees with aguaranteed workweekis Thus it is clear that the Respondents financial condition was a continuing issue during the negotiations even after the Respondents January15 response to the Unions request for information The Respondentsrepresentatives continued to assert the Respondents financial hardship asjustification for its bargaining proposals and the Union s representativescontinued to question the veracity of the Respondent s claims14 Cowin &Co277 NLRB802 (1985)3spondent has engaged in unfair labor practices af-fecting commerce within the meaning of Section8(a)(5) and(1) and Section 2(6) and(7) of the Act2 By unilaterally changing the terms and condi-tionsof employment of unit employees aboutMarch 16,1987, at a time when no lawful impasseinnegotiations existed, theRespondent has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and(7) of the ActREMEDYHaving found that the Respondent violated Sec-tion 8(a)(5) and(1) of theAct by refusing to fur-nish the Union with certain financial informationand by unilaterally instituting changes in its unitemployees'wages and other terms and conditionsof employment,we shall order it to cease anddesist from engaging in such conduct and to takecertain affirmative action necessary to effectuatethe policiesof the ActThe Respondent shall, on request,be required tofurnish the Union with the financial information re-quested in its letter of January12, 1987 The Re-spondent shall also be required to make unit em-ployees whole for any loss in wages and benefitsthey may have sustained,including fringe benefitfund contributions,as a result of the unilateralchanges implementedby theRespondent on March16, 1987Any backpaydue will be determined inaccordance with the method described inOgle Pro-tection Service,183 NLRB682 (1970),with interestthereon asset forth inNewHorizonsfor theRetard-ed15ORDERThe National LaborRelationsBoard orders thatthe Respondent, Sioux City Stockyards, DivisionofUnited Stockyards Corporation, Sioux City,Iowa,itsofficers,agents,successors,and assigns,shall1Cease and desist from(a)Refusing to bargaincollectively with UnitedFood and CommercialWorkersInternationalUnion, AFL-CIO, Local No 176, by refusing tofurnish the Union with necessary and relevant fi-nancialinformation1s 283NLRB 1173(1987) Interest on andafter January 1 1987 shallbe computedat theshortterm Federal ratefor theunderpayment oftaxes as set out in the 1986 amendment to 26U S C § 6621 Interest onamounts accruedprior to January 1 1987 (the effective date of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)We leave tothe compliance stage the question whether the Respondentmust pay any additional sums into employee benefitfunds to satisfy ourmakewhole remedyMerryweather Optical Co240 NLRB 1213 (1979) 4DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD(b)Unilaterally implementing changes in thewages and terms and conditions of employment ofemployees represented by the Union without ex-hausting the collective-bargainingprocessandhaving reached a bona fide impasse in negotiations(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)On request, furnish the Union with the finan-cial information requested in its letter of January12, 1987, to the extent the information has not already been provided(b) Bargain in good faith with the Union until acollective-bargaining agreement or a bona fide im-passe innegotiations is reached(c)Make whole all unit employees for any lossinwages and benefits they may have suffered as aresult of the Respondent's March 16, 1987 unilater-al changes in their wages and other terms and con-ditions of employment, with interest in the mannerdescribed in the remedy section of this decision(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(e) Post at its facility at Sioux City, Iowa, copiesof the attached notice marked "Appendix "16Copies of the notice, on forms provided by the Re-gionalDirector for Region 18, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places, including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply16 If this Order is enforced by a judgmentof a UnitedStates court ofappeals the words in the notice reading Postedby Order ofthe NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelationsBoard has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this noticeSection 7of the Actgives employees these rightsTo organizeTo form, join, or assist any unionTo bargaincollectivelythrough representatines of their own choiceTo act together for other mutual aid or protectionTo choosenot to engage in any of theseprotected concerted activitiesWE WILL NOTrefuse to bargain in good faithwith UnitedFoodand Commercial Workers Inter-national Union,AFL-CIO, Local No 176, by de-nying its request for financial information neededto perform its collective-bargaining dutiesWE WILL NOTmake unilateral changes in thewages and other terms and conditions of employment of employees representedby the Union without first bargaining with the Union to agreement orto impasse about such changesWE WILL NOTin any like or related mannerinterferewith, restrain,or coerce you in the exercise of the rights guaranteedyou by Section 7 ofthe ActWE WILL,on request,furnish the Union with thefinancial information requested in its letter of Janu-ary 12,1987,whichhas not already been providedWE WILL make whole all our employees repre-sented by the Union for any loss of wages and ben-efits theymay have suffered as a result of the uni-lateralchangesmade to their wages and otherterms and conditions of employment on March 16,1987, with interestSIOUX CITY STOCKYARDS, DIVISIONOF UNITED STOCKYARDS CORPORA-TIONEverett Rosenberry Esq,for the General CounselSoren S JensenandArthur Carter Esqs (Erickson & Sederstrom)for the RespondentHarryH Smith Esqof Sioux City Iowa for theCharging Party UNITED STOCKYARDS CORP5DECISIONSTATEMENT OF THE CASEWILLIAM L SCHMIDT Administrative Law JudgeUnitedFood and Commercial Workers InternationalUnion AFL-CIO, Local No 176 (Union refers to Local176UFCW refers to its parent) filed this charge on May8,1987' alleging Sioux City StockyardsDivision ofUnited Stockyards Corporation (Respondent or Stockyards refers to the division involved here United refersto the parent) violated Section 8(a)(1) and (5) of the NationalLabor Relations Act (Act) The Union amendedits charge on June 24 and, on June 25, the Regional Director for Region 18 of the National Labor RelationsBoard (NLRB or Board) issued a complaint and noticeof hearing before an administrative law judgeThe Respondent filed a timely answer admitting certarn foundational allegations and denying the unfair laborpractices allegedThe complaint alleges, in essence, that Respondent refused to bargain in good faith with the Union by (1) refusing to furnish the Union with necessary and relevantfinancial data for collective bargaining purposes, and (2)unilaterally imposing new wages and working conditionson its union represented employees The key questionpresented is whether Respondent refused to bargain ingood faith by declining the Union s request for a widerange of financial information on the basis of the principle established inNLRB v Truitt MfgCo, 351 U S 149(1956)Iheard this matter on July 28 at Sioux City, IowaHaving carefully considered the entire record 2 the de'Unless shown otherwise all dates refer to the 1987 calendar year2Included in the record are handwritten notes reflecting a portion ofthe exchanges between the negotiating teams at the last four of the fivebargaining sessions between Respondent and the Union The notes wereoffered by the General Counsel and were received over Respondentsvigorous objection The note taker was Jacqueline Dendinger a legal assistant from the law firm of Erickson and Sederstrom which representsRespondent who was present at those sessions for the purpose of takingnotesRespondents opposition to the receipt of the notes is based on itsclaim that they are incomplete regarding the exchanges at the bargainingtable and inaccurate In its brief Respondent renews its opposition andseeks again to have the notes excluded Respondents attack on thenotes-which in fact are unusually extensive-is in general terms Nowitness called by Respondent addressed the accuracy of any relevant account attributed to him in the notes During the General Counsel s rovestigation of the original charge-which alleged that Respondent was engaged in surface bargaining-the notes were submitted to the RegionalDirector of as reflective of the course of bargaining or as Respondentdescribes in its brief a picture of the bargaining process here Havingbeen prepared at Respondents direction obviously reviewed by responsible agents submitted in defense of the charge as originally filed and undisputed in pertinent part I find Respondent has adopted the notes andas such they are admissible because they contain admissions related tothe issues here and to the context of those admissionsAccordingly Respondent s request that I reverse my ruling admitting the notes is deniedRespondent also argues the notes should be rejected for a policyreasonThe substance of this argument is that the notes were submittedduring the General Counsels investigation for one purpose (to refute thesurface bargaining charge which they clearly do) but were used at thehearing for another purpose(to support the refusal to furnish informationallegation)The short answer to Respondents policy argument is that theGeneral Counsel is entitled under Sec II of the Act to any evidence ofany person being investigated and is required under Sec 3 of the Act toprosecute complaints before the Board The General Counsels Sec 3duty presupposes that she will prosecute complaints by presenting all relevant evidence lawfully in her possession If that scheme inhibits partiesmeanor of the witnesses, and the posthearing briefs oftheGeneral Counsel and the Respondent, I have concluded Respondent did not violate the Act as alleged forreasons specified in the followingFINDINGS OF FACTITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundThe Respondent, a Delaware corporation, is engagedin the operation of a public stockyard at Sioux CityIowa 3The Stockyards income is derived from boarding,feeding,and auctioning livestock (cattle, hogs andsheep) brought to market by growers and the rental ofoffice space and other excess facilitiesAs public stockyards it is regulated under the Public Stockyards Act,which requires, among other things, that it be open forbusiness daily regardless of the volume of livestock receiptsThe Stockyardsisanold Sioux City institution thatcelebrateditscentennialanniversary at the time of thehearingUntil 1963 the Stockyards operated as an independent, essentially local enterprise In that year itbecame a subsidiary of United Later United and its subsidiaries became a subsidiary of the Canal Randolph Corporation (Canal) but United and its subsidiaries resumedtheir independent status on June 1 1984, on Canal s liquidationWhen the spinoff occurred, United s principal-ifnot sole-business was the operation of at least 10 publicstockyards throughout the United StatesAfter the spinoff, United vigorously pursued a courseof diversificationThat program drastically changed thecharacter of the enterpriseFrom its headquarters inNew York City, United began trading in investment securities and pursued its real estate development activitieswith increased vigorAlthough United continued itsstockyard operations, by 1987 they were no longer United s heart and soul The shifting nature of United s character is graphically reflected in the sources of its incomeIn1984Unitedsnet incomefrom operationswasfrom voluntarily cooperating with the General Counsel then so be itAccordingly the sanction sought by Respondent is inappropriate anddeniedHaving so ruled however I hasten to add a word of caution to theGeneral Counsel The legal theory underlying the original charge and theamended charge are substantially different The complaint is based on thetheory of the amended charge Respondents counsel (and chief negotiator) complains that he was never questioned during the investigation concerning mattersspecificallyrelevant tothe theoryof the amended chargeand the formal papers show that he did not receive the amended chargeuntil the day after thecomplaintissuedSuch circumstances if trueunder the Equal Access to Justice Act could easily lead to an award ifRespondent qualified But the mere fact that Respondent does not qualifyfor relief under EAJAisnotreason to deny it an opportunity to fullyand fairlyaddress the charges made against its In the 12 month period preceding December 31 1986 Respondentderived gross revenues in excess of $500 000 from its Sioux City stockyard operation During the same period Respondents direct outflow anddirect inflow each exceeded $50 000 in connection with its Sioux City operationAs Respondent meets the Board s retail and nonretail standardfor exercising the statutory jurisdiction present here I find that it wouldeffectuate the purposes of theAct forthe Board to exercise its junsdiction to resolve the labor dispute presented here 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD$5,446,902,with $5,238 765 coming from its stockyardoperations In 1986 United s net income was $12,818,471with $4,068,737 coming from stockyard operations Thedeclining stockyard activities-which United attributesto a general downturn in the agribusiness economy anddirect purchasing of livestock by slaughterhouses-produced excess real estatewhich fueled United s realestate activity 4 The most extreme example occurred atFort Worth, Texas, where the stockyard was closed altogether and the land was used to develop a theme parkThe Union represents Stockyards' production andmaintenance employees at Sioux City 5 Similar employees at several other United stockyards (except, perhaps,those in Milwaukee) are represented by the Union s sisterlocalsAt the time of the hearing there were 28 employees inthe Sioux City unitMost were long term employeeswith 20 to 30 years of service The wages, hours, andworking conditions of those employees have historicallybeen governed by the terms of a collective bargainingagreement between Respondent and Union, most recently the Sioux City agreement was effective by its termsfrom January 23, 1984 to January 25, 1987 6B The 1986-1987 NegotiationsHistoricallybargaining between UFCW locals andUnited has been conducted on a location by locationbasisThe agreement in Indianapolis, Indiana, expired inmid 1986 and the agreements at six or seven other locations were scheduled to expire during United s fiscal yearending October 31, 1987United began planning for the 1986-1987 labor negotiations in 1985At that time it retained Omaha AttorneySoren Jensen to conduct or oversee negotiations at all locations and established three bargaining objectives fornew agreements at all locations Specifically Jensen wasdirected by United s leadership to negotiate an end to allworkweek guarantees restrictive subcontracting clausesand prohibitions against supervisors performing unitwork The individual subsidiary president at each locationwas given discretion to determine wage and benefitoffers and all other elements of the labor agreementThe Respondents position on the workweek guaranteeand its negotiators statements justifying its eliminationwhile bargaining with the Union provide the heart ofthis case In a nutshell the workweek guarantee (includedin all of United s stockyardagreements) provided that allregular employees scheduled for work at the start of theworkweek were guaranteed 40 hours of work that weekunless they were voluntarily absent The guarantee had aripple effect on other contractual benefits such as pensions and vacations, which are based on the number ofhoursworked The effect of the guarantee from Respondent's perspective was that employees were oftengivenmake work or nonproductive work during slackperiods as Respondent was obliged to pay employeesanyway By Respondents estimate 20 to 25 percent ofthe work performed at Sioux City was not really essential,but this estimate was hotly disputed by unit employees on the bargaining committeeIn November 1986, Respondent gave the Union timelynotice of its intention to terminate the existing Sioux Cityagreement when it expired on January 25 That noticefurther expressed Respondents willingness to begin negotiationsfor a new contract ' and advised that Respondent wished to propose substantial changes in anew agreementThe parties commenced negotiations for a successorSioux City agreement on December 12, 1986, and heldfour additional sessions on January 12, February 7 and13 and March 2 Respondents negotiators were Jensen,Stockyardspresident,DonaldBales,and two otherStockyardsofficials,representingtheUnionwereUFCW Representative Frank Jackson Local 176 President Clyde Bolles and a bargaining committee of selected unit employeesAt the December 12 session Jensen informed theUnion that Respondent would not sign any furtheragreements containing a workweek guarantee, extensiverestrictions on subcontracting, and the performance ofunitwork by supervisors According to Jackson Jensenjustified these demands by saying that the livestock markets were down and that United was losing moneynot making any money Jackson asserted that Respondent s negotiators repeated the losing moneynotmaking any money theme at all the remaining bargaining sessionsJensen acknowledged that he spoke at length justifyingthe three corporate objectives on December 12 However he denied that he ever justified the proposed elimination of the workweek guarantee on the ground that Respondent was in a diminished financial condition, pleading poverty losing profits, or in danger of going out ofbusiness or bankruptInstead Jensen claimed that theUnion was,told repeatedly that in light of the declininglivestock receipts themonetary investment that thestockyard operation represented was not regarded asprofitable by United In this regard, Jensen asserted thatUnited's investment at Sioux City was approximately $10to $15 million Based on that assertion, the Sioux Citynet income in 1986 of $983 748 translates into a return of6 5 to 9 8 cents per dollar of investment 7Following the December 12 meeting Jensen prepareda proposal in contract form that incorporated thechanges Respondent sought to negotiate and forwardedit to Jackson 8 Jackson was astonished by the magnitudeof the language changes he is reported to have latersaid after reviewing the proposal, that it upset his wholeweekend*At the timeof thehearing only slightly more than one third of SiouxCity s livestock facilities was required for Respondent s activities8 The Unionis a labor organization within the meaningof Sec 2(5) ofthe Act8 The parties extended the agreement to February 8 during the negotiations discussed below° In 1986 Sioux City produced almost 25 percent of United net incomefrom stockyard operations This fact suggests that if United s investmentat the nine other stockyards it operated was similar to Sioux City thereturn was far far worse8Respondents written proposal treated only contractual languagechanges Its economic proposals were submitted to the Union by letterdated January 20 UNITED STOCKYARDS CORPIn response, Jackson prepared and came to the January 12 bargaining session with a letter requesting the Respondent furnish certain financial data The meat of theUnion s request is contained in the following two paragraphs of the letterUnder the N L R. A, as you are aware an employer has the obligation to furnish the union information relevant to the performance of its representative functions The issue of the employers financialinability tomeet the union s contract proposals isinterjected into the negotiations, information regarding the employers financial condition becomes relevant to the union s ability to perform its negotiationfunctionSo that the negotiations can progress in the mostrealisticmanner the Union requests the followingfinancial information on Sioux City Stock Yards foreach of the last three years copies of federalincome tax returns and audit reports, including balance sheets, income statements, and changes in financial position, for the past three years, and anyother documents, books, and records which willseparately show (1) the totalbargainingunit laborcosts as well as the cost of nonbargaining unitlabor, including supervisory and othermanagementsalary and benefits, (2) total income from sales orfees, (3) overhead and other administrative costs,and (4) interest on financial charges This financialdata should be presentedin a mannerwhich clearlybreaks down the costs and reveals the profits andlosses during each of the three yearsWhen Jackson tendered the letter to Jensen on January 12 he told Jensen that the Union needed proof assoon as possible that United was losing money in light ofthe drastic demand toeliminateweekly guarantee and itsattendant effectsPurportedly, Jackson argued that thefinancial information would be real helpful if Respondent wasunable to provideincreasesor the Union was required to take wage cutsJensen s response at the time was that Respondentwould provide some information but would not completely open its books as the Union s request would require Jensen argued that the Respondent was not pleading poverty nor was it going bankrupt He asserted thatbecause of the reduced livestock receiptsRespondentwas not profitable, but it was going to continue to operateHowever Jensen asserted that Respondent did notthink it was wise to provide pay increasesWhat Respondent sought, Jensen stated,was a reasonable agreementLater, Jensen stated that Respondent was stillmaking money, but a lot of it came from the non operational'businessat Sioux City such as rentalincome 99Respondents 1986 income statement suggeststhatthe repeated claimthatitsnonoperationalincome accountedfor a major portion of itsincome isonly a partiallyaccurate explanation of the situation at SiouxCityAlthough the revenues from livestockrelated activitiesdropped bynearly amillion dollarsfrom 1985to 1986 andrevenue fromnonlivestockactivitiesrose by only $140 000Respondents net income actually increased byapproximately$23 000Theprincipal explanation for Respondents abilityto maintain its relatively level net income inthe face ofsignificantreductionin livestockrelated revenues lies in thefact that Re7Jensen promised to respond to the Union s informationrequest in writingBy letter dated January 15, Jensen responded at lengthto the Union s request In pertinent part Jensen s letterstatesYour letter of January 12 assumes that at somepoint in time in the negotiations that the employerindicated that it is in a precarious financial situationand cannot afford to provide pay or benefits at aprescribed level and that because of this situationthe union should grant some sort of relief to thecompany This is true even though at the first meeting the company made no proposal regardinghourly wages or benefits and in fact, even at thesecond meeting no proposal regarding economicswas discussedAt no time has the employer pled poverty nordoes it intend to do so in connection with these negotiations It is true that the yard operations are notprofitable in Sioux City because of the reducednumbers and the impossibility, under the previouslabor contract, of reducing overhead and cuttinglabor costs in proportion to the reduction in thenumber of cattle and hogs being processed throughthemarketHowever, the company is not in anyway near bankruptcy nor is it necessary to requestany special treatment from the union in connectionwith its operationAs I indicated to you, certain financial information is available to the union in bargaining, particularly if it is requested at an appropriate time This kind of information has to do withthe cost of certain benefits i e, holidays and vacationsThe employer is not required to open its booksexcept in a situation where it requests special treatment because of an extremely negative and precarious financial conditionThe proposals which the company has made andwillbemaking throughout the negotiations, aremade to insure a profitable operation and also toassure continued employment at Sioux CityIt is the company s opinion that a new collectivebargaining contract must face a number of realitiesregarding the changes in operation and the changesin the Sioux City market This is the basis for ourproposals and not because of 'povertyTherefore, we are willing to furnish you the following information1Payroll costs for the bargaining unit2Other similar information regarding costs associatedwith the members of the bargaining unitIn connection with the other requests made inyour January 12 letter, we do not think them eitherappropriate or necessary for collective bargainingRespondent's wage proposal of January 20 called for areduction in the number of employee classifications and aspondentreducedits 1986 operating and maintenance expensesby nearly$700000 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreduction in the hourly wage rates for all classificationsThe Union responded by letter dated January 22 with itsown economic proposals No mention was made in theUnions letter to Respondents January 15 letter concerning the information demand nor did the Union requestany informationin itsJanuary 22 letterThroughout the remainder of the period the partiesbargained together, their positions concerning the desirefor and the willingness to provide, the financial data discussed in the foregoing exchange remained unchangedThe proposal to eliminate the guaranteed workweek remained asthe key issue in the subsequent unproductivenegotiations 10The Respondents notes of February 7 attribute remarks to both Bales and Jensen pertaining to the Respondent s financial positionBalestold the Union that ifwe don t get more receipts we cant even have 28people on the payrollwe can t pay taxes and upkeepon yards with status quoLater Jensen emphasized thatRespondents position on the guarantee would notchange even in face of a strike and asserted that Stockyards was only making money on real estate Shortlythereafter Jackson statedIwish I could feel you werein that bad of shapeDuring this meeting Jensen assertedRespondent was endeavoring to reduce its directlabor costsRelatively early in the February 13 meeting Jacksonasserted that he had seen reports showing Respondentwas making a profit Jensen said that he too, had readthe annual reportWhen Jackson asserted that the figuresreflected Respondent could operate witha guarantee,Jensen responded that Stockyardswon t operate thatway anymoreBut at another point, on February 13,while discussing the number of hours per week an employee must work to acquire benefits, Jackson observedthat Respondents proposal was worse than he thoughtJensen responded that the condition of the business wasworse than he thought Later while addressing the guarantee issue,Jensen statedWe have to go out of bussness or change the way we re doing businessYet laterJensen rejected a 4 hour per day guarantee saying that itwas nothing the way receipts are goingFinally by letter dated March 11 DonaldBalesRespondent s division president, notified Jackson and Local176 President Clyde Bolles that Respondent believed animpasse innegotiations existed For thisreasonRespondent advised the union representatives that it intended toput into effect as of March 16 the basic terms and conditions proposed by Respondent in the negotiations' Byletter datedMarch 20, Jackson protested to Bales concerning the declaration of an impasse Notwithstanding,Respondent did implement its proposals on March 16and kept them in effect thereafter No further bargainingsessionswere held or scheduled10 This is not to say that there was no movement on this issue Respondent suggested from time to time a willingness to consider a gradualelimination of the guarantee the Union suggested that from time to timeitwould entertain a downward adjustment in the number of employeesbenefiting from the provision or the number of hours guaranteed Nevertheless the fundamental position of Respondent that it would sign no further agreements containing a guaranteeand of the Union thatitwas notin business to give away workweek guarantees remained unalteredC Further Findings and ConclusionsInNLRB v Truett Mfg Coabove the Supreme Courtheld that a union is entitled to evidence substantiating anemployers bargaining position of economic inability topay proposed wage increases The Court reasoned thatIf such an argument is important enough to present inthe give and take of bargaining, it is important enough torequire some sort of proof of its accuracy Id at 152-153The principle articulated inTruitthas been appliedwith equal force when an employer relies on its past andongoing financial losses to justify wage and benefit reduction proposalsCowin & Co,277 NLRB 802 (1985)No magic words are necessary to express a poverty plea,but the words and conduct must be specific enough toconvey that meaningAtlanta Hilton & Tower, 271NLRB1600 (1984)Truittis applicable to a wide variety of bargainingsituations in which the good faith obligation requires that a party to bargaining negotiations be willingto substantiate, on request a position it has taken duringnegotiationsStanley Building Specialties Co166 NLRB984 (1967)As the chronology of events establish the Unions financial information demand was grounded on Respondent s proposal to eliminate the workweek guaranteerather than its proposal for classification by classificationwage reductions The request for information and Respondent s reply all came before the Respondent s wageproposalwas exposedMoreoverRespondents wagerate proposalon itsface indicated that the rates represented a wage floort that could be increased on a meritbasisAnd in subsequent negotiations, Respondent stateditsflexibility about the wage proposalAs the financial information request was focused onRespondents workweek guarantee proposal, the questionbecomes whether the General Counsel has establishedRespondent sought to justify its proposal on the basis ofits inability to pay Although some evidence supports theGeneral Counsels position I am satisfied that the preponderance of the evidence shows Respondents proposalwas grounded on efficiency considerations and not on itsinability to pay This conclusion is supported by the following(1)The proposal was generated at the parent corporation level and was made applicable to negotiations at allstockyard locations(2)Respondents policy of reducing stockyard expenses to meet diminished stockyard receipts was publicly emphasized in its 1986 stockholders report(3) By its very nature the proposal provided Respondent with flexibilityin regulatingitswork force needs, butitdid not necessarily guarantee lower payroll costs 11(4)The proposals related to subcontracting and performance of unit work by supervisors also generated atthe parent level, were similarly designed to provide Respondentwith greater flexibilityinutilizingitsworkforcei 1Thus if managements estimate that 20 to 25 percent of the SiouxCity labor costs were for non essential activities is accurate it is likelythat some labor savings would result from the elimination of the guaranteeTothe extent that estimate was exaggerated elimination of the guarantee would produce proportionately less savings UNITED STOCKYARDS CORP9(5)United s net income rapidly rose over the final 2years of the last collective bargaining agreement so thatclaimsof poverty would obviously have been indefensible 12(6)Even the Sioux City income statement reflectslevel income even in the face of diminishing livestock receipts(7) Jackson was aware of United s increased income(8)With few exceptions, discussed below, Respondentrepeatedly asserted it was not pleading poverty(9)At the first two bargaining sessions Jensen explained at length Respondents belief that it did not needits entire work force for a full 40 hour week and accordingly, the 40 hour guarantee was an unnecessary expense(10)Respondent summarily rejected the Union s proposals for a modifiedguarantee,but remained open to aphaseout period and stated its flexibility on all otherissuesThe General Counselarguesthat Jensen s letter rejecting the Union s financial information on the ground thatthe Stockyards was not profitable implies that Respondent s proposals were designed to relieve an unprofitable situationThe General Counsel believes that thisposition, coupled withBales'statement at the February 7bargainingsession concerning the Stockyards inability topay its taxesmeet maintenanceexpenses,and maintaincurrent employment levels underexistingconditionsbelieRespondents defense that its proposals were notgrounded on a poverty pleaAlthoughBales'remarks are troubling, Jensen s assertion about profitability does not necessarily carry theblack and white implication ascribed by the GeneralCounsel or understood by Jackson Rather as Jensen testified, relative to the amount of investment the Stockyards represented, it was not a profitable operation JeriBen'sstatements that the Stockyards was not profitable orwas losing money cannot be translated ipso facto into anegative income statement or a poverty plea Such remarks must be read in the context of those who directedJensen s activities, namely, United s corporatemanagersinNew York From the perspective of managers whohad more than doubled Uniteds income inthe 2 yearperiod following its spinoff from Canal through bullmarket securitiesand real estateactivities, the return ofless then 10 cents per dollar of investment at Sioux Citycould easily be viewed as losing money For this reasonI find Jensen s statements that the Sioux City operationwas unprofitableor was losingmoney cannot be read literally,which is how Jackson and the General Counselhave read itBales remarkson the other hand are not at all consistentwith the picture of United at that time In myjudgment the posture of the record does not permit anyinferences concerningBalesremarks as Respondentchose only to oppose the introduction of Dendinger snotes and never sought to haveBalesexplain the remarksattributed to him in the notes while testifyingHenceany attempt to reconcileBalesremarks requires speculation rather than inferenceNonethelessBalesremarksalone are not sufficient to support a finding that Respondent was pleading povertyThe General Counsel argues that thiscase isindistinguishable from Cowin, above I do not agree In thatcase the employer was actually losing money and hadeven sought a midterm modification of the prior agreemerit to obtain relief from a scheduled wage increase because of its financial predicament The ultimate conclusion in that case was that the employer had argued thatitcould not afford theincreasessought by the employeerepresentative despite its protestations to the contraryBy contrast I am satisfied Respondents proposals herewere designed to gain flexibility and efficiency in the useof its work force Although end result of Respondent sproposal might produce some reductionin itslabor costs,the record simply fails to establish that Respondentsought this economy because of a precarious financialpositionFor these reasons I findCowindistinguishableand that Respondent was not obliged to disclose the typeof financial information sought by the Union s January12 letterAs the General Counsel claims that no bona fide impasse was reached only because of Respondents refusalto furnish the requested information it follows that thatallegation, too, is without meritAccordingly I will recommend that the Board orderthe complaint dismissed in its entiretyCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6) and(7) of theAct2The Unionisa labor organization within the meaning of Section2(5) of the Act3Respondent did not engage in the unfair labor practices alleged in the complaint issued against it on June25On these findings of fact and conclusions of law andon the entire record,I issue the following recommended13ORDERIt is recommended that the complaint be dismissed12 Although much of this increase was attributable to its securities andreal estate businesswhich had little or nothing to do with its stockyardsoperation on which the bargaining focused the financial records introduced indicate that even the stockyards operation produced income asopposed to lossesi s If no exceptions are filed as providedby Sec 10246 of the Board sRules and Regulations the findings conclusions and recommendedOrder shallas provided in Sec102 48 of theRules be adopted by theBoard and allobjectionsto them shall be deemed waived for all purposes